DISMISS; and Opinion Filed June 5, 2013.




                                           S
                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-00662-CV

                          FREDERICK GILANI, Appellant
                                       V.
                    COMPASS BANK D/B/A BBVA COMPASS, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-10916

                                MEMORANDUM OPINION
                           Before Justices O’Neill, Francis, and Fillmore
                                    Opinion by Justice Fillmore
       In a letter to appellant dated May 14, 2013, the Court questioned its jurisdiction over this

appeal because it appeared appellant’s notice of appeal was untimely. The Court requested that

appellant file, within ten days, a brief addressing this jurisdictional issue.         We cautioned

appellant that failure to file a jurisdictional brief may result in the dismissal of his appeal without

further notice. As of today’s date, appellant has not filed a response.

       In the absence of a post-judgment motion extending the appellate timetable, a notice of

appeal is due thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. Without a

timely notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       The final judgment in this case was signed on March 22, 2012. Appellant did not file a

post-judgment motion extending the appellate timetable. Thus, the notice of appeal was due on
April 21, 2012. Appellant filed his notice of appeal on April 23, 2013, more than one year past

the deadline.   Because appellant did not file a timely notice of appeal, this Court lacks

jurisdiction. See TEX. R. APP. P. 25.1(b). Accordingly, we dismiss the appeal. See TEX. R. APP.

P. 42.3(a).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE


130622F.P05




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FREDERICK GILANI, Appellant                          On Appeal from the 160th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-13-00662-CV         V.                        Trial Court Cause No. DC-10-10916.
                                                     Opinion delivered by Justice Fillmore.
COMPASS BANK D/B/A                                   Justices O’Neill and Francis, participating.
BBVA COMPASS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, COMPASS BANK D/B/A BBVA COMPASS, recover its
costs of this appeal from appellant, FREDERICK GILANI.


Judgment entered this 5th day of June, 2013.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE




                                               –3–